DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 7 January 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 January 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5 October 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-189634 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “34a and 34b” have been used to designate a rotating unit (34a) and a drive unit (34b) in Fig. 6 and Fig. 7, which are a perspective view and a side view, respectively, schematically illustrating the conveyance unit illustrated in FIG. 5. In Fig. 6 elements "34a" and "34b" are positioned on the same side of element "34", as elements "31", "32" and "33". However, in Fig. 7 "34a" and "34b" are positioned on the opposite side of element "34" where "31", "32" and "33" remain on the same side as each other. Examiner is unsure if “34a” and “34b” in Fig. 6 and Fig. 7 are representing different elements in each figure or if Fig. 6 and Fig. 7 are different embodiments of Fig. 5, which is not clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "D" in Figs. 5 and 7 and "D1" in Fig. 6 have both been used to designate a conveying direction. In the instant application, D is designated as the “conveying direction” [0048] or the “conveying direction of the band-shaped sheet” [0047] and D1 as “conveying direction of preliminary assembly” [0057]. However, in the instant application, “FIG. 6 and FIG. 7 are a perspective view and a side view, respectively, schematically illustrating the conveyance unit 30 illustrated in FIG. 5” [0060]. It is unclear if D and D1 are designating different elements in Figs. 5-7. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim Objections	

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation in line 22-23, “the first roller or the second roller”. The limitations “the first roller” and “the second roller” are unclear, because claim 1 recites a pair of first rollers and a pair of second rollers at lines 16 and 19.  It is therefore unclear which first or second roller is further modified in lines 22 and 23.  Does it require a specific roller, or merely one of the two.  As such, claim 1 is indefinite. 

Claim 2 recites the following limitation in lines 7-9, “adjusts the inclination with respect to the conveying direction to match the inclination of the preliminary assembly with the inclination of the first catalyst layer," where the first instance of "the inclination" is indefinite as the metes and bounds of the inclination in the instant application are not clear as multiple inclinations are recited.

Claim 3 recites the following limitation in lines 6-9, “a drive unit capable of adjusting a position in the width direction, and wherein the drive unit adjusts the position of the adjustment table to match the position of the preliminary assembly with the position of the first catalyst layer”  is unclear, because it is unclear what the adjustment table adjusts a position of.  

Claim 7 recites the limitation “another of the first rollers”.  This is unclear, because it appears that the recitation of claim 1 allows additional first rollers outside the pair of first rollers recited in claim 1.

Claim 4 is also rejected for being dependent upon the rejected claim 3 above.
Claim 5 is also rejected for being dependent upon the rejected claim 4 above.
Claim 6 and 7 are also rejected for being dependent upon the rejected claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP2014086132A using the machine English translation from Espacenet provided) in view of Gudza (US PGPUB No. US20110294032A1).

Regarding claim 1, Okada discloses an assembly apparatus that assembles a first catalyst layer (Okada, “the cathode 22 [is] formed, for example, by coating a conductive carrier carrying a catalyst” [0016]) and a preliminary assembly (instant application, “the electrolyte membrane, the second catalyst layer, and the gas diffusion layer” [0012]; Okada, electrolyte membrane 20, “anode 21 and the cathode 22 are formed, for example, by coating a conductive support carrying a catalyst” [0016], gas diffusion layer 23) for constituting an electrolyte membrane-electrode-gas diffusion layer-assembly (Okada, [0036] Figs. 1 and 2 elements 20, 21, 22, 23, MEA, MEGA, Fig. 7 element 300).  Okada discloses an apparatus (Okada, element 300)  that produces the final product comprising a catalyst layer-electrode membrane-catalyst layer-gas diffusion layer (Okada, Fig. 7 elements 23, MEA: 22, 20, 21), the same as the instant applications catalyst layer-preliminary assembly apparatus; while Okada assembles the gas diffusion layer (Okada, element 23) and the MEA (Okada, elements 22, 20, 21) as separate see MPEP § 2183). For the purposes of prosecution, in Okada’s apparatus (Okada, elements 100, 300) the MEA (catalyst-electrolyte-catalyst) layer (Okada, elements 22, 20, 21) meets the limitations of the instant application apparatus’ first catalyst layer and in Okada’s apparatus, the gas diffusion layer (Okada, element 23) meets the limitations of the instant application apparatus’ preliminary assembly layer because the apparatus is assembling a gas diffusion layer, catalyst layer, electrolyte membrane layer, and catalyst layer, such that the semi-finished product in the instant application and Okada is the same. That the apparatus in Okada discloses the gas diffusion layer applied to the catalyst-electrolyte-catalyst layers and the instant application claims the apparatus where the catalyst layer applied to the electrolyte-catalyst-gas diffusion layers, the difference in applied layer according to the invention claimed does not produce a new or unexpected result.
            Okada further discloses a pair of transfer rollers (Okada, semi-finished product collection roller 163 [0034], film winding recovery roller 366 [0041], Fig. 6, 7 element 163, 366) that transfer the first catalyst layer (Okada, Fig. 7 element 22, 20, 21) from a band-shaped sheet (Okada, Fig. 7 element the electrolyte membrane film 20F) to the preliminary assembly (Okada, Fig 7 elements 23) while conveying the band-shaped sheet (Okada [0038]), a plurality of the first catalyst layers being formed on the band-shaped sheet (Okada, Fig. 7 plurality of elements 23 on 20F).
Okada further teaches a detection unit (instant, first detection unit) that detects an inclination of the first catalyst layer (Okada, elements 22, 20, 21) with respect to the conveying direction (Okada, "The cathode sensor 318 is configured as a light reflection type light sensor, and detects a tip end portion along the transport direction of the adjacent cathode 22 in the electrode-bonded electrolyte membrane film 20F being transported from the film supply system 310, The signal is output to the control device 500" [0037], “The control device 500 calculates the vertical and horizontal dimensions of the cathode 22 based on the captured image input from each image sensor” [0044], “The control device 500 adjusts and controls the rotational speed of each roller described above while receiving inputs of various switches and sensors (not shown)” [0045]) because the cathode sensor is taught to be an optical sensor that detects position as discussed above.
Okada further teaches that additional sensors may be included (Okada, “The control device 500 adjusts and controls the rotational speed of each roller described above while receiving inputs of various switches and sensors (not shown)” [0045]) that detect the positioning and structure of the gas diffusion layer (Okada, element 23; instant, preliminary assembly), but does not describe it in detail. However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included additional detection units that detect an inclination of the preliminary assembly with respect to a conveying direction of the band-shaped sheet to further aid the control device in the delivery and alignment of the primary assembly (Okada, element 23) such that the primary assembly and first catalyst layers are substantially aligned (Okada, “The anode side gas diffusion layer 23 is delivered to the gas diffusion layer joint portion 330 such that the anode 21 of the finished electrolyte membrane film 20 F and its outer contour are substantially aligned." [0038]), thus allowing for a duplication of parts of the sensor as discussed above, where the courts have held that mere duplication of parts has no patentable significance unless a new and expected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04(VI).
Okada, film supply system 310, anode gas diffusion layer supply system 320, diffusion layer adsorption table 322, the junction point of the gas diffusion layer junction 330, flow opposed roller pair 334, “The anode side gas diffusion layer 23 is delivered to the gas diffusion layer joint portion 330 such that the anode 21 of the finished electrolyte membrane film 20 F and its outer contour are substantially aligned." [0038], “The gas diffusion layer joint portion 330 has a pair of opposing rollers on the most downstream side so that the constant speed conveyance at the gas diffusion layer joint portion 330 is not impeded by the conveyance of the electrode-bonded electrolyte membrane film 20F in predetermined pitch units. It is equipped with 334 so that nip pressure adjustment is possible” [0040], Fig. 7) inserting the preliminary assembly between the pair of transfer rollers (Okada, Fig. 7 elements 20F, 23, 163, 366, “The film supply system 310 peels back film BF with the film peeling roller 312 of the conveyance path downstream from the electrode-joined electrolyte membrane film 20F wound up by the semi-finished product collection roller 163 mentioned above. Then, as shown in the film form of the conveyance point P10, the film supply system 310 is connected to the gas diffusion layer joint portion 330 in a form in which the electrode-bonded electrolyte membrane film 20F is dotted with the anode 21 and the cathode 22 facing each other. Send out. The electrode-bonded electrolyte membrane film 20F thus fed out is conveyed to the gas diffusion layer joint 330 after the tension is adjusted by the first tension roller 314 and the second tension roller 316 downstream of the conveyance path.” [0037]), wherein the conveyance unit includes a pair of first rollers, the width direction intersecting with the conveying direction, the pair of first rollers rotating in contact with the preliminary assembly and Okada, a plurality of flow opposed roller pair 334, Fig. 7 elements 22, 20, 21, 20F, 334) and wherein an inclination of at least one of the first roller or the second roller with respect to the conveying direction varies together with the preliminary assembly (Okada, [0039]). Okada does not explicitly disclose wherein the conveyance unit includes a pair of first rollers arranged to be separated in a width direction of the band-shaped sheet and a pair of second rollers arranged to be separated in the width direction.
               However, Gudza discloses an apparatus for laminating diffusion medium layers and polymer membranes for use in fuel cells wherein the conveyance unit includes a pair of first rollers arranged to be separated in a width direction of the band-shaped sheet, the width direction intersecting with the conveying direction, the pair of first rollers rotating in contact with the preliminary assembly and a pair of second rollers arranged to be separated in the width direction, the pair of second rollers rotating while the pair of second rollers sandwiches the preliminary assembly with the pair of first rollers (Gudza, "rollers 114 may each have raised portions 118" [0037] Fig. 2 elements 114, 118 and all associated text) to press against only the portions of the assembly where the edge strips are present (Gudza, [0037]) preventing undesirable bonding between layers, increasing productivity. In the instant case, the apparatus of Gudza which allows for laminating the desired portions of the layers together while avoiding damage to others, is reasonably pertinent as such an apparatus for similarly laminated assemblies for use in fuel cells would have a reasonable expectation of success.
               It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gudza to modify the 

	Regarding claim 6, modified Okada discloses all of the limitations of claim 1 as set forth above. Modified Okada does not disclose wherein the preliminary assembly is an assembly of an electrolyte membrane, a second catalyst layer and a gas diffusion layer.
	While Okada assembles the gas diffusion layer (Okada, element 23) and the MEA (Okada, elements 22, 20, 21) as separate layers, the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (see MPEP § 2183), such that the semi-finished product in the instant application and Okada is the same. That the apparatus in Okada discloses the gas diffusion layer applied to the catalyst-electrolyte-catalyst layers and the instant application claims the apparatus where the catalyst layer applied to the electrolyte-catalyst-gas diffusion layers, the difference in applied layer according to the invention claimed does not produce a new or unexpected result. The Courts have held that a simple rearrangement of parts (assembling the first catalyst layer to the electrolyte membrane-second catalyst-gas diffusion layer vs assembling the gas diffusion layer to the second catalyst-electrolyte membrane-first catalyst layer) would not have modified the operation of the device. As such, modified Okada as set forth above anticipates the limitations of this claim.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (JP2014086132A using the machine English translation from Espacenet provided) in view of Gudza (US PGPUB No. US20110294032A1) as applied to claim 1 above, and further in view of Yuhara (US PGPUB No. US20140020239A1).

	Regarding claim 2, modified Okada teaches all the limitations of the apparatus of claim 1 as set forth above. Modified Okada further discloses the apparatus according to claim 1 wherein the conveyance unit includes an adjustment table on which the preliminary assembly is placed (Okada, diffusion layer adsorption table 322, gas diffusion layer 23, Fig. 7). While modified Okada does include structure wherein an adjustment table includes a rotating unit that adjusts the inclination with respect to the conveying direction (Okada, the pitch unit loading mechanism 340, plurality of pairs of opposing rollers 342, a lower table 402 and an upper table 404 connected by four shafts 406, “an xy table structure (not shown) whose drive source is driven by the x-axis motor 408 along the width direction of the electrode-bonded electrolyte membrane film 20F and the y-axis motor 409 along the film transport direction” [0042], image sensors 410, “control device 500 first controls the pitch unit loading mechanism portion 340 and the pitch unit discharge winding portion 360 so that the anode side gas diffusion layer 23 is bonded at the gas diffusion layer bonding portion 330” [0047], Fig. 7 and 8), modified Okada does not explicitly disclose wherein the adjustment table of the conveyance unit comprises said structure. Thus, modified Okada does not explicitly disclose wherein the first rollers and the second rollers are disposed on the adjustment table, and wherein the adjustment table includes a rotating unit that adjusts the inclination with respect to the conveying direction to match the inclination of the preliminary assembly with the inclination of the first catalyst layer.
Yuhara, conveyance unit 200, Fig. 7, and all associated text) includes an adjustment table (Yuhara, conveyor 210, suction belt 211, rotary shafts 212, mounting surface 215, suction conveyance part 220, a carrier body 221 and driving device not shown, suction head 222, image pickup camera 230, pressing part 240, actuator 241, clamper 242, controller 500, Fig. 7-9, 11-15, [0041]-[0048]) wherein the first rollers and the second rollers are disposed on the adjustment table (Yuhara, two rotary shafts 212, Fig. 7), and wherein the adjustment table includes a rotating unit that adjusts the inclination with respect to the conveying direction to match the inclination (Yuhara, “a suction position for the suction conveyance part 220 is able to be precisely set” [0046], "The suction conveyance part 220 has a carrier body 221 that is connected to a driving device (not illustrated) and is movable…The suction head 222 is driven by the driving device and is three-dimensionally movable in the vertical direction Z, conveying direction X, and width direction Y and turnable in a horizontal plane." [0048], “the controller 500 calculates the position and state of the positive electrode 22 according to the signal, controls the movement of the driving device of the suction conveyance part 220 according to the calculated results, properly corrects the position and attitude of the positive electrode 22, and conveys the positive electrode 22 to a gap 340 (refer to FIG. 5) of the rotary conveyance unit 300” [0049]) of the preliminary assembly (Yuhara, positive electrode 22) with the inclination of the first catalyst layer (Yuhara, separators 40), synchronizing the conveyance positions of the two layers, allowing for high speed assembly without stoppage, shortening the manufacturing time (Yuhara, [0103]).
Yuhara discloses an apparatus (Yuhara, Fig. 5) that produces the final product comprising a catalyst layer (positive electrode) applied to an electrode membrane (separator) (Yuhara, Fig. 7 elements 22, 40), which can be used in cells comprising catalyst layer-electrode  apparatus; while Yuhara assembles the catalyst layer (Yuhara, positive electrode 22) and the electrode membrane (Yuhara, separator 40) as separate layers, the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification (see MPEP § 2183). For the purposes of prosecution, in Yuhara’s apparatus (Yuhara, elements 100, 200, 300, 400) the positive electrode (catalyst) layer (Yuhara, element 22) meets the limitations of the instant application apparatus’ preliminary assembly and in Yuhara’s apparatus, the separator (electrode membrane) layer (Yuhara, element 40) meets the limitations of the instant application apparatus’ first catalyst layer because the apparatus is assembling a catalyst layer and electrolyte membrane layer such that the semi-finished product in the instant application and Yuhara can be used in laminated battery applications, the difference in applied layers according to the invention claimed does not produce a new or unexpected result. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yuhara into the apparatus of modified Okada wherein the conveyance unit includes an adjustment table on which the preliminary assembly is placed, wherein the first rollers and the second rollers are disposed on the adjustment table, and wherein the adjustment table includes a rotating unit that adjusts the inclination with respect to the conveying direction to match the inclination of the preliminary assembly with the inclination of the first catalyst layer allowing for high speed assembly and improved time to finished product.

Regarding claim 3, further modified Okada discloses the limitations of claim 2 as set forth above. Modified Okada also discloses the assembly apparatus wherein the detection unit (instant, first detection unit) detects a position of the first catalyst layer (Okada, elements 22, 20, 21) in the width direction (Okada, "The cathode sensor 318 is configured as a light reflection type light sensor, and detects a tip end portion along the transport direction of the adjacent cathode 22 in the electrode-bonded electrolyte membrane film 20F being transported from the film supply system 310, The signal is output to the control device 500" [0037], “The control device 500 calculates the vertical and horizontal dimensions of the cathode 22 based on the captured image input from each image sensor” [0044]). Modified Okada does not explicitly disclose wherein the second detection unit detects a position of the preliminary assembly in the width direction, wherein the adjustment table includes a drive unit capable of adjusting a position in the width direction, and wherein the drive unit adjusts the position of the adjustment table to match the position of the preliminary assembly with the position of the first catalyst layer.
However, Yuhara teaches wherein a detection unit (Yuhara, image pickup camera 230) detects a position of the preliminary assembly in the width direction (Yuhara, "According to the detected result, approximate straight lines L1 to L4 of the four sides are calculated with the use of a least square method. Thereafter, intersections of the four approximate straight lines L1 to L4, i.e., four corners K1 to K4 are calculated. An average of the four corners K1 to K4 is calculated as coordinates of an electrode center O. The coordinates of the electrode center O are expressed with coordinates in the conveying direction X and width direction Y." [0050]) and wherein the adjustment table includes a drive unit capable of adjusting a position in the width direction (Yuhara, "The suction conveyance part 220 has a carrier body 221 that is connected to a driving device (not illustrated) and is movable…The suction head 222 is driven by the driving device and is three-dimensionally movable in the vertical direction Z, conveying direction X, and width direction Y and turnable in a horizontal plane." [0048], “the controller 500 calculates the position and state of the positive electrode 22 according to the signal, controls the movement of the driving device of the suction conveyance part 220 according to the calculated results, properly corrects the position and attitude of the positive electrode 22, and conveys the positive electrode 22 to a gap 340 (refer to FIG. 5) of the rotary conveyance unit 300” [0049]), allowing for improved production times (Yuhara, [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Yuhara in the apparatus of modified Okada wherein the second detection unit detects a position of the preliminary assembly in the width direction, wherein the adjustment table includes a drive unit capable of adjusting a position in the width direction, and wherein the drive unit adjusts the position of the adjustment table to match the position of the preliminary assembly with the position of the first catalyst layer in order to improve the speed of production.

Regarding claim 4, modified Okada further discloses wherein a detection unit (Okada, image sensor 410, Fig. 8) detects a center line along the conveying direction and a center line along the width direction of the first catalyst layer (Okada, elements 22, 20, 21) to detect the inclination and the position of the first catalyst layer (Okada, “Under the present circumstances, each image sensor 410 images the cathode 22 which has entered the imaging visual field Vp, performs pattern matching with each corner image of the cathode specified in advance, and outputs the imaged image as a result to the control device 500. The control device 500 that has received the input of the captured image calculates the amount of deviation from the sensor imaging origin (the center of the imaging field of view Vp) of each image sensor 410 to each corner (step S230). The rectangular dimension (vertical and horizontal dimensions) of the cathode 22 is calculated from the amount of deviation (step S240)” [0048]). 
	As discussed above, Okada further teaches that additional sensors may be included (Okada, “The control device 500 adjusts and controls the rotational speed of each roller described above while receiving inputs of various switches and sensors (not shown)” [0045]) that detect the positioning and structure of the catalyst. However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included additional detection units that detect a center line along the conveying direction and a center line along the width direction of the preliminary assembly to detect the inclination and the position of the preliminary assembly, so a position correction for the layers can be calculated (Okada, [0049]), thus allowing for a duplication of parts of the sensor as discussed above, where the courts have held that mere duplication of parts has no patentable significance unless a new and expected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP § 2144.04(VI).

	Regarding claim 5, modified Okada teaches all of the limitations of claim 4 as set forth above. Modified Okada further teaches wherein the first and second detection units are imaging devices (Okada, “The image sensor 410 is configured using a solid-state imaging device (CCD / Charge Coupled Device),” [0044], Fig. 8 plurality of element 410).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim 7 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration:

Claim 7 reason for allowance:
While the combination above meets the limitations of claim 1 as discussed above.  The reference cited, along or in combination, do not teach or reasonably suggest the features of claim 7 “wherein the conveyance unit if configured to rotate one of the first rollers and another of the first rollers (interpreted to be the other first roller in the pair recited in claim 1) at different rotation speeds to match the inclination of the preliminary assembly with the inclination of the first catalyst layer, and wherein the pair of second rollers are turnably disposed around a turning axis to adjust the inclinations with respect to the conveying direction.” In combination with the features already recited in claim 1.
These feature do not appear to be readily adjusted in the context of the references above, and therefore claim 7 would be allowable if the rejections under 35 U.S.C. 112 were corrected and claim 7 was written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728